The large amounts of this allegedly agreed compensation, and the fact that it was conditioned upon success in getting favorable action by the board in Washington, inclines me to agree to the foregoing opinion. The mere employment by a person, or corporation, or a city, of some competent person to represent them and to present legitimate arguments before any one of the many boards and commissions in Washington, in order, if possible, to get favorable action by such a board on any matter vitally important to the protection of their legitimate interests, would seem to be not only lawful but, frequently, vitally necessary.
CHAPMAN, C. J., THOMAS and SEBRING, JJ., concur.